UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4084


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROGER LEE LOCKAMY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cr-00096-WO-1)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,  North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Graham T. Green, Assistant United States Attorney, Winston-
Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Roger      Lee    Lockamy     appeals         his    conviction       and    180-month

sentence imposed following his guilty plea to possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)

(2012).    We affirm.

     Lockamy first argues that his sentence is unconstitutional

because the indictment did not allege the existence of his prior

convictions necessary to support an enhanced sentence under the

Armed Career Criminal Act, 18 U.S.C. § 924(e) (2012).                                As he

acknowledges, however, his claim is foreclosed by Supreme Court

precedent      as    well    as   our   own       and    is    thus   unavailing.       See

Alleyne    v.       United   States,     133       S.    Ct.    2151,     2163-64    (2013)

(holding any fact other than prior conviction that increases

statutory mandatory minimum is element of offense that must be

submitted to jury and found beyond reasonable doubt); United

States v. Thompson, 588 F.3d 197, 202 (4th Cir. 2009); United

States v. Higgs, 353 F.3d 281, 302 (4th Cir. 2003).

     Next,      Lockamy       contends    that           his    prior     North    Carolina

convictions for breaking or entering do not qualify as predicate

felony    offenses      under     the   Armed       Career       Criminal    Act.      This

argument is also foreclosed by our precedent.                            United States v.

Mungro, 754 F.3d 267, 272 (4th Cir.), cert. denied, 135 S. Ct.

734 (2014) (“We therefore conclude that N.C. Gen. Stat. § 14-

54(a),    as    interpreted       by    the       North       Carolina    Supreme    Court,

                                              2
sweeps no more broadly than the generic elements of burglary.”);

United States v. Kerr, 737 F.3d 33, 38-39 & n.8 (4th Cir. 2013),

cert. denied, 134 S. Ct. 1773 (2014) (holding that court should

consider presumptive range for defendant who was sentenced in

mitigated range to determine if prior conviction is felony).

     Finally, Lockamy asserts that § 922(g) is unconstitutional

because    it   exceeds   Congress’       authority   under   the   Commerce

Clause.    We have consistently rejected this argument.                United

States v. Gallimore, 247 F.3d 134, 138 (4th Cir. 2001) (“Under

existing   circuit   precedent,   the      Government   may   establish   the

requisite interstate commerce nexus by showing that a firearm

was manufactured outside the state where the defendant possessed

it.”); see United States v. Smoot, 690 F.3d 215, 223 (4th Cir.

2012).

     Accordingly, we affirm the district court’s judgment.                We

dispense    with   oral   argument    because     the   facts    and   legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                    AFFIRMED




                                      3